UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6585


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:09-cr-00017-GCM-DLH-1; 1:12-cv-00375-GCM)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se. Thomas Richard
Ascik, Amy Elizabeth Ray, Assistant United States Attorneys,
Asheville, North Carolina; Kimlani M. Ford, Cortney Randall,
Edward R. Ryan, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Albert Charles Burgess, Jr., appeals the district court’s

order denying his motion seeking an extension of time to file a

Fed. R. Civ. P. 59(e) motion.      On appeal, we confine our review to

the issues raised in the Appellant’s brief.        See 4th Cir. R. 34(b).

Because Burgess’ informal briefs do not challenge the basis for

the district court’s disposition, Burgess has forfeited appellate

review of the court’s order.       Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2